DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2018/15175, filed 25 January 2018, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/451165, filed 27 January 2017.


Information Disclosure Statement
The information disclosure statements (IDS) of 11 July 2019, 5 November 2019, and 17 December 2021 have been considered.


Status of the Claims
Claims 1-28, 30 and 32 are currently pending. Claims 29 and 31 were originally missing.
	Applicant’s election without traverse of Group I claims including claims 1-13, 21-28, 30 and 32 directed to the assay device, and the combination of glucose, percent glycated hemoglobin, and insulin as species in the reply filed on July 19, 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-13, 21-28, 30 and 32 are examined below.

Applicant’s arguments with respect to no lack of unity being raised in the examination of the PCT application and the Written Opinion have been considered but not found persuasive. The lack of unity conclusion was based on the technical feature shared by Group I and Group II being not a special technical feature in view of Zanzucchi et al. (US Pub. No 2004/0191119, IDS) in view of Miller et al. (US Pub. No 2013/0331666, IDS) as presented in the June 22, 2022 office action.
Page 5 of the office action refers to Groups I-III in error. There are only two Groups (I and II) as identified on page 3.
Applicant arguments with respect to color, pattern and symbol are found persuasive and restriction on the type of visual identification is withdrawn. Color, pattern and symbol are examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show absorbent pad “46” as described in the specification [0046]. Based on Fig. 1-3 it appears that reference character “46” could be mistakenly labeled as “42”. 
Reference character “14” described in the specification as a side wall of housing 12 ([0026], Fig. 1 and 3) later in the text used to point to a detection zone ([0056]).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11-13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-9 and 11-13 are vague and indefinite because it is unclear how membrane assays that overlie one another (claim 9) and each membrane assay including a detecting layer and a visual indicator layer (claim 4) allows a user the ability to clearly see visual indicators of all stacked layers which appears critical to the assay interpretation. The specification recites suitable absorbent materials being “… a porous polymer substrate or fibrous material from polymer fibers or natural fibers such as a cellulose material” ([0026]). Natural or synthetic polymer and fibrous materials are known for the lack of transparency, which is greatly increased during preparation of porous substrates, such as membranes or filters, from said materials. While the specification recites the use of very thin membranes ([0031]) that may aid in visualization of the color changes, it does not address a critical issue of very thin membranes being able to hold only tiny amounts of color changing visual indicators. There is an inverse relationship between membrane transparency and its holding capacity for the visual indicator. Very thin and more transparent membranes may not provide easily detectable color change, while very thick membranes with sufficient load of visual indicator may not provide required transparency to reliable detection color changes in membrane assays lying underneath them. 
Claim 8 is further indefinite with respect to the recitation of "said second membrane" when referring to the assay device of claim 7. Claim 7 recites only one membrane including a first layer, and at least a second layer. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation " said second layer " when referring to the assay device of claim 23. Claims 23 and 21-22 do not specifically recite any membrane. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3 and 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2 and 3 being dependent on an assay device of claim 1, and claims 26 and 27 being dependent on an assay device of claim 21, provide no additional structural limitations to said claims. Claims 2-3 and 26-27 recite analytes that can be detected by the assay devices of claims 1 and 21. Note that these are not structural or functional limitations of the device of claim 1 and 21. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Neyer (US Patent No. 5,762,871, IDS).
Regarding claims 1-2, Neyer teaches an assay device for detecting for the presence of at least one glycemic analyte in a fluid sample comprising: a test zone having an absorbent body positioned for receiving the fluid sample by a downward gravity flow, said absorbent body including at least one assay for detecting a glycemic analyte and at least one color indicator for providing a visual indication of the presence of the at least one glycemic analyte.  Specifically, Neyer teaches: “… matrix has a first surface and a second surface such that a whole blood sample which is applied to the first surface flows directionally toward the second surface. Plasma separated from whole blood becomes available at the second surface of the matrix and can be tested for the presence of a particular analyte, such as glucose or fructosamine as provided by multi-layer test devices of the present invention” (Abstract). Fig. 1 demonstrates a test zone defined by opening 12 of well 13, and an absorbent body consisting of a blood separation matrix 4, a membrane 5, a buffer layer 6, and an indicator layer 7. Said absorbent body receives the fluid sample by gravity flow – “… blood sample flows in a direction from the first surface toward the second surface under conditions which provide such directional flow, such as, gravitation …” (Col. 6, 1st paragraph). The membrane 5 and the indicator layer 7 contain reagents converting glucose to hydrogen peroxide, such as, glucose oxidase and reagents, such as, horseradish peroxidase, 4-aminoantipyrine and N-ethyl-N-(2-hydroxyl-3-sulfopropyl)-m-toluidine (Col. 12, section “Glucose test”, table of reagents) reacting with hydrogen peroxide producing colored product (Col. 10, 2nd paragraph). 

Regarding claim 2, Neyer teaches a glycemic analyte is glucose (Col. 12, section “Glucose test”).


Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goldman (US Pub. No 2003/0003522, IDS).
Regarding Claim 21, Goldman teaches a test zone having an absorbent body positioned for receiving the fluid sample by a downward gravity flow, said absorbent body including a plurality of vertically arranged assay zones where each zone contains at least one assay for detecting a glycemic analyte and at least one color indicator for providing a visual indication of the presence of the at least one glycemic analyte, each assay zone located whereby the fluid sample flows in a downward direction to each assay zone by gravity. Fig. 1 demonstrates an absorbent body positioned for receiving the fluid sample (pad 41 and divider 51 ([0111]) by a downward gravity flow (“The blood travels, e.g., by hydrophobicity, surface tension, capillary flow, or the like” [0111]). Said absorbent body including a plurality of vertically arranged assay zones (separated portions of the blood travel to the analysis pads 61 and 81 that are “fluidically in parallel with each other”, [0111]) where each zone contains at least one assay for detecting a glycemic analyte (glucose, [0142-0147] or glycosylated hemoglobin [0154-0156]) and at least one color indicator ([0148-0149]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Neyer as applied to claim 1 above, in view of Nahm et al. (US Pub. No 2009/0211345) and Oh et al. (Lab on a Chip, 2012)
Regarding Claim 3, Neyer teaches a vertical flow assay device for detecting for the presence of at least one glycemic analyte in a fluid sample according to claim 1 above. Neyer does not specifically teach insulin as a glycemic analyte. 
Nahm et al. also teach a lateral flow quantitative assay method capable of quantitatively determining the concentration of insulin. Specifically, paragraph [0149] lists insulin as one of several proteins that can be quantified in lateral flow assays. Nahm et al. fail to teach a vertical flow assay.
Oh et al. also teach three major limitations inherent to the lateral flow format that are solved by switching to the vertical flow arrangement: lateral flow assays run longer, they have a “hook effect”, and the front-line reactions interfere with the behind-line reactions (Oh, pg. 769, last paragraph, and pg. 770, first paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neyer for a vertical flow assay device for detecting a single glycemic analyte with insulin assay as taught by Nahm et al., in view of the benefits of the vertical flow format as taught by Oh et al., to provide a faster insulin assay (Oh, pg. 769, last paragraph). One having ordinary skill in the art would have been motivated to make such a change to be able to perform insulin assay faster in a point-of-care setting. Such combination would have been desirable to those of ordinary skill in the art, who prefer fast and simple assays.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because as mentioned above all methods have been used successfully in the past.


Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neyer as applied to claims 1-2 above, in view of view of Zhang et al. (J. Agric. Food Chem., 2006) and Nazareth et al. (US Patent No 8,802,427).
Regarding Claims 4, 5 and 7, Neyer teaches a vertical flow assay device for detecting for the presence of a glycemic analyte in a fluid sample according to claim 1 above. Additionally, Neyer teaches a multi-layer assay containing reagent layers, and the fluid sample flows to each membrane assay by gravity, as applied to claims 1-2 above. Neyer does not specifically teach the absorbent body including a plurality of membrane assays or a visual indicator producing a visual indication of a selected analyte at or above a predetermined concentration in the fluid sample. 
Zhang et al. also teach a test zone of said absorbent body including a plurality of membrane assays defining said assay zones. Specifically, Figure 3 teaches an absorbent body located on a support body, with individual membrane strips on top of the absorbent body. The test zone includes a plurality of the membrane strips on the absorbent body. Each membrane strip on Figure 3 has assay lines for a multi-analyte immunogold assay. Zhang et al. fail to teach a visual indicator.
Nazareth et al. also teach a visual indicator to produce a visual indication of a selected analyte at or above a predetermined concentration in the fluid sample. Specifically, Nazareth et al. teach a lateral flow assay “…in the event that the sample has an [analyte] concentration above the predetermined level, the color intensity of a reference site will be lighter than the color intensity of the test site, thus indicating that the [analyte] concentration of the sample was elevated (Col. 4, lines 48-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neyer for a vertical flow assay device for detecting glycemic analytes with plurality of membrane assays as taught by Zhang et al. and a visual indicator as taught by Nazareth et al., as an obvious matter of combining known elements of technology to expand the capability of a vertical flow device format with a plurality of membrane assays and a semi-quantitative visual indicator of an analyte concentration. One having ordinary skill in the art would have been motivated to make such a change to be able to perform a plurality of assays with a visual indicator of analyte concentrations. Such combination would have been desirable to those of ordinary skill in the art, who prefer to practice more advanced and more productive methods of analysis.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because as mentioned above all methods have been used successfully in the past.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neyer, Zhang and Nazareth as applied to claims 1-2 and 5 above, and further in view of Lu et al. (US Pub. No 2011/0236991, IDS) and Cha et al. (ACS Nano, 2011, IDS).
Regarding Claim 6, Neyer, Zhang and Nazareth teaches a vertical flow assay device for detecting for the presence of a glycemic analyte in a fluid sample according to claims 4, 5 and 7 above. Neyer in view of Zhang and Narareth does not specifically teach aptamer with specificity to insulin.
Lu et al.  also teach analyte detecting agent is an aptamer configured for bonding with and detecting insulin, and where said aptamer contains a chromogen bonded to the aptamer for providing a color indicator in the presence of insulin. Specifically, Lu et al. teach aptamer-based colorimetric sensor system for determining the presence and optionally the concentration of an analyte in a sample (Abstract), and aptamers which are capable of changing the aggregation state of particles, such as, colloidal gold nanoparticles upon interaction with the analyte. Fig. 3A demonstrates the principle of this method using aptamer specific to adenosine. In the absence of adenosine the aptamer links the gold nanoparticles via conjugated to them oligonucleotides. That interaction causes the gold nanoparticles to aggregate and change the solution color from red to dark purple ([0085]). Adenosine added to the aggregated colloidal gold interacts with the aptamer causing it to separate from the aggregate. The gold-aptamer complex disaggregates resulting in blue-to-red color transition ([0087]). Additionally, Lu et al. teach that any biomolecule may be an analyte that causes its specific aptamer to fold. One of those biomolecules can be insulin ([0043]). Lu et al. do not specifically teach an aptamer with affinity to insulin molecules.
Cha et al. teach an insulin-binding aptamer that can change photoluminescence emission of single-walled carbon nanotubes upon binding to insulin (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neyer, Zhang and Nazareth  for a vertical flow glycemic multi-analyte assay method with teachings of Lu et al. and Cha et al. for an analyte-specific aptamer detection method, to provide a vertical flow glycemic multi-analyte assay method with insulin detection using aptamers as an obvious matter of combining two known complementary methods. One having ordinary skill in the art would have been motivated to make such a change to use aptamers as they are affinity molecules with rare ability to change optical properties of known detection molecules (Cha, Abstract). The combined method would have been desirable to those of ordinary skill in the art because aptamers open new opportunities in assay development.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements have been used successfully in the past.


Claims 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claim 21 above, and further in view of Zhang et al. (J. Agric. Food Chem., 2006).
Regarding Claim 22, Goldman teaches a test zone having an absorbent body including a plurality of vertically arranged assay zones. Goldman does not teach a test zone of said absorbent body including a plurality of membrane assays defining said assay zones.
Zhang et al. also teach a test zone of said absorbent body including a plurality of membrane assays defining said assay zones. Specifically, Zhang et al. teach an absorbent body located on a support body, with individual membrane strips on top of the absorbent body (Fig. 3, pg. 2503 “Gold-based flow-through immunoassay”). The test zone includes a plurality of the membrane strips on the absorbent body. Each membrane strip on Figure 3 has assay lines for a multi-analyte immunogold assay. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman for a vertical flow glycemic assay method with teachings of Zhang et al. for a multi-analyte multi-membrane detection method, to provide a vertical flow glycemic multi-analyte assay method wherein each assay is spatially separated from each other. One having ordinary skill in the art would have been motivated to make such a change to be able to use different reactions for detection of different analytes within the same absorbent body. The combined method would have been desirable to those of ordinary skill in the art because it give more flexibility in assay development.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements are compatible with each other and have been used successfully in the past.

Regarding Claim 23, Goldman teaches an absorbent body positioned for receiving the fluid sample (pad 41 and divider 51 ([0111]) by a downward gravity flow (“The blood travels, e.g., by hydrophobicity, surface tension, capillary flow, or the like” [0111]).


Claims 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Zhang et al., as applied to claim 22 above, and further in view of Neyer.
Regarding Claim 24, Goldman and Zhang et al. teach an absorbent body including a plurality of vertically arranged assay zones, as applied to claims 22-23 above. Goldman does not teach membrane assays with separate reagent and indicator layers.
Neyer also teaches membrane assays including a first layer including a reactant for reacting with a target glycemic analyte to produce a reaction product, and at least one second layer including a color indicator for detecting the presence of the target analyte. Specifically, Neyer teaches a multi-layer fructosamine assay containing reagent layers, one of them called buffer layer (6) and another called indicator layer (7) (Fig. 1 and Col. 10, lines 33-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman for a vertical flow glycemic assay method with teachings of Zhang et al. for a multi-analyte multi-membrane detection method, and add teachings of Neyer for membrane assays having two layers for a reactant and an indicator as an obvious matter of combining known experimental elements. One having ordinary skill in the art would have been motivated to make such a change to be able to use different reactions for detection of different analytes within the same absorbent body with added flexibility of having separate reagent and indicator layers. The combined method would have been desirable to those of ordinary skill in the art because it give more flexibility in assay development.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements are compatible with each other and have been used successfully in the past.

Regarding Claims 26-27, Goldman teaches a glucose assay in a vertical assay format ([0129-0130] and [0142-0147]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claim 21 above, and further in view of Nazareth et al.
Regarding Claim 28, Goldman teaches a test zone having an absorbent body including a plurality of vertically arranged assay zones having a color indicator for detecting glycemic analytes, wherein the fluid sample flows in a downward direction by gravity. Goldman fails to teach a visual indicator producing a visual indication of a selected analyte at or above a predetermined concentration in the fluid sample. 
Nazareth et al. also teach a visual indicator to produce a visual indication of a selected analyte at or above a predetermined concentration in the fluid sample. Specifically, Nazareth et al. teach a lateral flow assay “…in the event that the sample has an FSH concentration above the predetermined level, the color intensity of a reference site will be lighter than the color intensity of the test site, thus indicating that the FSH concentration of the sample was elevated (Col. 4, lines 48-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman for a vertical flow assay device for detecting glycemic analytes with a plurality of vertically arranged assay zones and a visual indicator as taught by Nazareth et al., as an obvious matter of improving existing vertical flow assay with a semi-quantitative visual indicator of an analyte concentration. One having ordinary skill in the art would have been motivated to make such a change to be able to perform point-of-care assays with a visual indicator of analyte concentrations. Such combination would have been desirable to those of ordinary skill in the art, who need to perform semi-quantitative assays in the absence of dedicated analytical instruments.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because as mentioned above all methods have been used successfully in the past.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claims 24 and 26 above in view of Zhang et al. and Neyer, and further in view of Esfandiari (US Pub. No 2016/0258943).
Regarding Claim 30, Goldman, Zhang et al. and Neyer teach a test zone having an absorbent body including a plurality of vertically arranged assay zones, wherein membrane assays contain one layer for a reactant and another layer for a color indicator. Goldman fails to teach color indicators of each membrane producing different colors.
Esfandiari teaches a lateral flow immunoassay with multiple analytes, wherein different color latex particles are used to conjugate to different antigens or antibodies. As a result, different color lines appear at the test zones, with one color corresponding to a first analyte, and a second color corresponding to a second analyte ([0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Zhang et al. and Neyer for a vertical flow, multi-analyte and multi-membrane glycemic assay method, and add teachings of Esfandiari, as an obvious matter of combining known experimental elements to improve readability of test results in point-of-care settings. One having ordinary skill in the art would have been motivated to make such a change to use different colors for different analytes as improved visual clues. Esfandiari recites “… it may be desirable to use a plurality of different conjugates having desired antigens or antibodies with attached colored markers” ([0068]). The combined method would have been desirable to those of ordinary skill in the art for the reasons mentioned above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements are compatible with each other and have been used successfully in the past.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman as applied to claims 24 and 26 above in view of Zhang et al. and Neyer, and further in view of Kang et al. (US Patent No. 5,656,448).
Regarding Claim 32, Goldman, Zhang et al. and Neyer teach a test zone having an absorbent body including a plurality of vertically arranged assay zones, wherein membrane assays contain one layer for a reactant and another layer for a color indicator. Goldman fails to teach color indicator of each membrane producing different pattern or symbol.
Kang et al. teach a color indicator producing different pattern or symbol. Specifically, Kang et al. teach a dipstick immunoassay device which incorporates the use of symbols in the test zone (Col. 2, lines 29-30 and Fig. 2). Fig. 2 illustrates the principle of arranging test and control zones as symbols. Vertical indicia 114 is situated perpendicular to and overlapping control indicia 116 on test zone 110 in the configuration of a plus (+) sign (Col. 3, lines 29-32).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goldman, Zhang et al. and Neyer for a vertical flow, multi-analyte and multi-membrane glycemic assay method, and add teachings of Kang et al. as an obvious matter of combining known experimental elements to produce easily discernable test results in point-of-care settings (Kang, Col. 3, lines 38-39). One having ordinary skill in the art would have been motivated to make such a change to use different symbols visual clues providing simplicity in interpreting assay results for home users (Col. 3, lines 43-44). The combined method would have been desirable to those of ordinary skill in the art for the reasons of improving user experience and minimizing the chances of misreading assay results.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements are compatible with each other and have been used successfully in the past.


Allowable Subject Matter
Claims 8-13 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8-9, 11-13 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 8-13 and 25 are free of the prior art.
The following is an examiner’s statement of reasons for allowance:
Claims 8-13 and 25 disclosing an assay device for detecting glycemic analytes in a fluid sample, including a plurality of membrane assays, wherein each of said membranes overlie one another, appear to be free of the prior art.
The prior art neither teaches nor suggests a vertical flow assay with overlying membranes. The closest prior art is Neyer (US Patent No. 5,762,871, IDS) and Zanzucchi et al. (US Pub. No 2004/0191119, IDS). Neyer (Abstract, Fig. 1 and Col. 6, 1st paragraph) and Zanzucchi et al. (Abstract and Fig. 1) teach a vertical flow assay device for analysis of only one analyte. Goldman (US Pub. No 2003/0003522, IDS) (see Fig. 1 and [0111]), Zhang et al. (J. Agric. Food Chem., 2006) (see Fig. 3 and pg. 2503 “Gold-based flow-through immunoassay) and Oh et al. (Lab on a Chip, 2012) (see Scheme 1) teach a similar vertical flow device for analysis of multiple analytes at the same time, but analytes being in isolated assay zones. Kang et al. (US Patent No. 5,656,448) teach simultaneous assays performed on a single fluid sample, but fluid flow going in a radial direction (Col. 2, lines 29-30 and Fig. 2). Wong (Forensic Science and Medicine: Drugs of Abuse: Body Fluid Testing, 2005) teaches a membrane assay format for detection of multiple analytes, but in a lateral flow format (Summary and pg. 157 section “8. OratectPlus™: expansion to test for alcohol”). 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrol et al. (US Pub. No 2002/0058330) teach testing whole blood for glycemic analytes glucose and hemoglobin A1C ([0007]). Bauer et al. (US Pub. No 2002/0142291) teach detecting analytes in various types of fluid samples, including biological specimens (such as blood, serum plasma) using colored latex particles (pg. 5, lines 22-23 and 26-27). Lehmann (US Pub. No 2004/010615) teaches detection of multiple analytes using microparticles exhibiting fluorescence in different colors (pg. 15, second paragraph). Bruschi (US Patent No 4,066,403) teaches quantitative analysis of blood components using membrane layers containing separate reagents (Col. 3, lines 30-31 and Fig. 1-3). Gibboni et al. (US Patent No. 5,447,689) teach multiple membranes in lateral flow format for assay of physiological fluids (Fig. 5-6 and Col. 6, lines 4-10). Figueras (US Patent No. 4,144,306) (Col., lines 19-21 and Fig. 1-5), Masuda et al. (US Patent No 4,472,498) (Col. 2, lines 22-26), Nagamoto et al. (US Patent No 4,587,102) (Col. 4, lines 21-32 and Fig. 2-3), Greenquist (US Patent No 4,806,311) (Fig. 1-5 and Col. 3-21), Greenquist (US Patent No. 4,806,312) (Fig. 1-5 and Col. 4, lines 16-39), Akiyoshi et al. (US Patent No. 4,870,005) (Fig. 1-3 and Col. 2, lines 5-13), Katsuyama et al. (US Patent No. 4,897,347) (Col. 5, lines 9-13 and Fig. 1-9), Woodrum (US Patent No. 4,959,305) (Col. 4., lines 39-54 and Fig. 1-5), Lindholm et al. (US Patent No. 5,250,443) (Fig. 1-2 and Col. 2, lines 6-10), Blackwood et al. (US Patent No. 5,364,796) (Col. 1, lines 36-42) and Hiratsuka et al. (US Patent No 4,337,065) (Col. 2, lines 27-46) teach multilayer analytical elements for analysis of biological liquids.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677    

             
                                                                                                                                                         
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        October 17, 2022